Case 2:17-cv-08958-CAS-AFM Document 75 Filed 09/05/19 Page 1 of 18 Page ID #:1236




    1 Russell M. Selmont (SBN 252522)
       rselmont@ecjlaw.com
    2 ERVIN COHEN & JESSUP LLP
      9401 Wilshire Boulevard, Ninth Floor
    3 Beverly Hills, California 90212-2974
      Telephone (310) 273-6333
    4 Facsimile (310) 859-2325
    5 Attorneys for Defendants and Counter-Claimants
    6
    7                                UNITED STATES DISTRICT COURT
    8             CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
    9
      MOSES CHOI; and SOUTHEAST                                Case No. 2:17-cv-8958-CAS (AFMx)
   10 REGIONAL CENTER, LLC,
                                                               Hon. Christina A. Snyder – Crtrm 8D
   11                       Plaintiffs,
                  v.
   12                                                          NOTICE OF MOTION AND
        8TH BRIDGE CAPITAL, INC.;                              MOTION BY DEFENDANT &
   13   YOUNG HUN KIM; 8TH BRIDGE                              COUNTERCLAIMANT PATRICK
        CAPITAL, LLC; MANHATTAN REAL                           CHANG FOR JUDGMENT ON
   14   ESTATE FUND GP, LLC;                                   THE PLEADINGS
        MANHATTAN REAL ESTATE FUND,
   15   LP; MANHATTAN REAL ESTATE
        FUND II, LP; MANHATTAN REAL
   16   ESTATE EQUITY FUND, LP; and                            Date: October 7, 2019
        PATRICK JONGWON CHANG,                                 Time: 10:00
   17                                                          Crtrm: 8D
                            Defendants.
   18
   19 8TH BRIDGE CAPITAL, INC.; 8TH
      BRIDGE CAPITAL, LLC; YOUNG
   20 HUN KIM; and PATRICK JONGWON                             Action Filed: December 13, 2017
      CHANG,
   21
                Counter-Claimants,
   22 v.
   23 MOSES CHOI; SOUTHEAST
      REGIONAL CENTER, LLC; SRC AJIN
   24 FUND I, LLC; SRC AJIN FUND II,
      LLC; SRC AJIN FUND III, LLC; SRC
   25 AJIN-WOOSHIN FUND IV, LLC and
      SRC AJIN-WOOSHIN FUND V, LLC,
   26
                Counter-Defendants
   27
   28
        16337.1:9667044.2
                                                           1
                                          MOTION FOR JUDGMENT ON THE PLEADINGS
Case 2:17-cv-08958-CAS-AFM Document 75 Filed 09/05/19 Page 2 of 18 Page ID #:1237




    1             TO ALL PARTIES AND THEIR RESPECTIVE ATTORNEYS OF
    2 RECORD HEREIN:
    3             PLEASE TAKE NOTICE that on October 7, 2019 at 10:00 a.m. in
    4 Courtroom 8D of the above-entitled court, located at 350 W. 1st Street, Los
    5 Angeles, CA 90012, Defendant and Counterclaimant PATRICK JONGWON
    6 CHANG (“Chang”) will move the Court for an order granting judgment on the
    7 pleadings of the remaining claims against Chang (the Fourth and Twelfth Claims for
    8 Breach of Fiduciary Duty, Fifth Claim for Fraudulent Concealment and Fourteenth
    9 Claim for Unfair Business Practices) contained in the First Amended Complaint of
   10 Plaintiffs MOSES CHOI and SOUTHEAST REGIONAL CENTER (collectively
   11 “Plaintiffs”).
   12             The Motion will be made pursuant to Rule 12(c) on the grounds that the two
   13 claims for breach of fiduciary duties fail to allege any facts against Chang that could
   14 plausibly impart any fiduciary duty. Furthermore, the claims for fraudulent
   15 concealment and unfair business practices all require the existence of a fiduciary
   16 duty owed by Chang and since no legally tenable fiduciary duty has been alleged
   17 (the mere fact he was an employee of Plaintiffs is insufficient), those claims must
   18 too fail.
   19             The Motion will be based upon this Notice of Motion, the attached
   20 Memorandum of Points and Authorities, the Court’s own files and records, and upon
   21 such oral and documentary evidence as the Court may allow at any hearing of this
   22 matter.
   23 DATED: September 5, 2019                ERVIN COHEN & JESSUP LLP
   24                                            Russell M. Selmont

   25                                         By:         /s/ Russell M. Selmont
   26                                               Russell M. Selmont
                                                    Attorneys for Defendants and Counter-
   27                                               Claimants
   28
        16337.1:9667044.2
                                                    2
                                  MOTION FOR JUDGMENT ON THE PLEADINGS
Case 2:17-cv-08958-CAS-AFM Document 75 Filed 09/05/19 Page 3 of 18 Page ID #:1238




    1                       MEMORANDUM OF POINTS AND AUTHORITIES
    2 I.          INTRODUCTION
    3             This simple motion seeks only to dismiss the remaining1 meritless claims
    4 against Defendant/Counterclaimant Patrick Chang (“Chang”). Two of the claims,
    5 both labeled breach of fiduciary duty, fail to include any allegations that even
    6 mention Chang, moreover factual allegations that could give rise to him owing a
    7 fiduciary duty or could constitute breaches thereof. Dismissal of these claims is
    8 obviously appropriate on those grounds alone. Furthermore, to the extent those
    9 claims, as well as the claims for fraudulent concealment and unfair business
   10 practices, are premised on some unpled duty of loyalty owed by Chang to Plaintiffs
   11 (as Plaintiffs stated during the meet and confer process), they too still fail. All
   12 Plaintiffs have alleged is that Chang was a mere employee of Plaintiffs. The courts
   13 of the Central District of California have repeatedly and recently made clear that
   14 employees do not owe a duty of loyalty or other fiduciary duties to their employers.
   15 The claims thus not only fail as pleaded but cannot be salvaged so Plaintiffs should
   16 be denied leave to amend.2
   17 II.         RELEVANT BACKGROUND
   18             As often happens, Chang finds himself embroiled in this lawsuit simply by
   19 virtue of being collateral damage of an emotional plaintiff’s scorched earth
   20 approach. Chang previously was an entry-level employee of Plaintiffs/Counter-
   21 Defendants Moses Choi (“Choi”) and Southeast Regional Center LLC (“SRC”),
   22 making less than $50,000 a year. At Choi’s behest, Chang was sent from Atlanta to
   23 Los Angeles to apprentice and learn from Defendant/Counterclaimants Young Kim
   24
                  1
              In the process of meeting and conferring on the instant motion, Plaintiffs
   25 agreed to dismiss the two trade secret claims in the First Amended Complaint.
   26 (Selmont Dec, Ex. A)
   27             2
             As another practical matter, the time to amend the pleadings, as set forth in
   28 the Scheduling Order, expired on June 28, 2019.
        16337.1:9667044.2
                                                    3
                                  MOTION FOR JUDGMENT ON THE PLEADINGS
Case 2:17-cv-08958-CAS-AFM Document 75 Filed 09/05/19 Page 4 of 18 Page ID #:1239




    1 (“Kim”) and his company, 8th Bridge Capital (“8BC”). Right around the time that
    2 Kim and Choi’s business relationship permanently deteriorated (the allegations that
    3 give rise to the crux of this lawsuit), Chang informed Choi that he wanted to stay in
    4 California and work for 8BC rather than return to Georgia and work for SRC.
    5 Choi’s ego was bruised and after making several desperate overtures to change
    6 Chang’s mind, eventually threatened Chang, without any legal justification, that if
    7 Chang continued to work for Kim, Choi would sue him.
    8             Choi made good on his threat despite the fact he had no valid legal claims
    9 against Chang. Choi likely hoped that Chang, thirty years his junior and without the
   10 resources for sophisticated legal counsel, would wilt and volunteer to turn against
   11 Kim and 8BC in exchange for being dismissed from the case. Chang, however, has
   12 more integrity than that. He agreed to participate actively in discovery and already
   13 has been deposed, knowing that this involvement would shine light on the falsity of
   14 Choi’s allegations against Kim and 8BC as well as himself.
   15             At this juncture, however, the time has come for the untenable legal claims
   16 thrust at Chang to be dismissed from the case. The First Amended Complaint (the
   17 operative pleading) initially had six claims levied at Chang: two nearly identical
   18 ones for breach of fiduciary duty (4th and 12th claims), and one each for fraudulent
   19 concealment (5th claim), violation of the Defend Trade Secrets Act (8th claim),
   20 violation of the California Uniform Trade Secrets Act (9th Claim), and unfair
   21 business practices under California Bus. & Prof Code Section 17200 (14th claim).
   22 However, in the process of meeting and conferring on the instant motion, Plaintiffs
   23 agreed to dismiss the two trade secret claims and a stipulation to that effect has, or
   24 shortly will be, entered with the court. (Selmont Dec., ¶ 3). All that remains against
   25 Chang, then, are the fiduciary duty claims and the fraudulent concealment and
   26 17200 claims that are buttressed thereon.3
   27
                  3
   28                 As set forth below, fraudulent concealment claims require a duty to disclose

        16337.1:9667044.2
                                                       4
                                     MOTION FOR JUDGMENT ON THE PLEADINGS
Case 2:17-cv-08958-CAS-AFM Document 75 Filed 09/05/19 Page 5 of 18 Page ID #:1240




    1 III.        STANDARD FOR MOTION FOR JUDGMENT ON THE PLEADINGS
    2             Motions for judgment on the pleadings under Rule 12(c) and virtually
    3 interchangeable with motions to dismiss under Rule 12(b)(6) and the court applies
    4 the same standards to both. U.S. ex rel. v. General Dynamics (9th Cir. 2011) 637 F.
    5 3d 1047, 1054 fn. 4 (“Rule 12(c) is functionally identical to Rule 12(b)(6)”). As
    6 with a Rule 12(b)(6) motion, to survive a Rule 12(c) motion, the complaint must
    7 contain sufficient factual matter, accepted as true, to state a claim that is plausible on
    8 its face. Chavez v. United States (9th Cir. 2012) 683 F. 3d 1102, 1108-1109.
    9 IV.         RELEVANT ALLEGATIONS OF THE FIRST AMENDED
   10             COMPLAINT
   11             Despite being almost forty pages long and containing sixteen claims for relief,
   12 the allegations against Chang in the First Amended Complaint are glaringly sparse.
   13 Chang is never even mentioned in the “Nature of the Action” section (FAC, pp. 3-
   14 4). The only allegations involving Chang’s actions are:
   15             “Chang work[ed] with 8th Bridge Inc. to prepare marketing materials…”
   16 (FAC, ¶ 43);
   17             “SRC sent Chang from Atlanta, Georgia to Los Angeles to work fulltime on
   18 behalf of the joint venture with Kim and 8th Bridge Inc., while continuing to pay
   19 Chang a salary.” (FAC, ¶ 60);
   20             “in April 2016, Choi signed a lease for an apartment in downtown Los
   21 Angeles for 8th Bridge Inc. to sue for workspace and living space for Chang while he
   22 worked with Kim and 8th Bridge, Inc. on marketing the Ace Hotel Project.” (FAC, ¶
   23 61);
   24             “In or about June 2017, 8th Bridge Inc. hired Defendant Chang to work
   25
   26 and the only duty alleged by Plaintiffs giving rise to the claim is a fiduciary duty.
      Similarly, 17200 claims are necessarily premised off underlying cognizable legal
   27 claims and with the trade secret claims removed from the lawsuit, the breach of
   28 fiduciary duty is the only improper action alleged against Chang.
        16337.1:9667044.2
                                                     5
                                  MOTION FOR JUDGMENT ON THE PLEADINGS
Case 2:17-cv-08958-CAS-AFM Document 75 Filed 09/05/19 Page 6 of 18 Page ID #:1241




    1 directly for it fulltime. SRC requested that Chang not do so and that he refrain from
    2 disclosing any of SRC’s confidential information, but Chang proceeded to become
    3 employed by 8th Bridge, Inc.” (FAC, ¶ 79);
    4             “On information and belief, Defendant Chang, while employed by SRC and
    5 thus under a fiduciary duty to SRC, learned information from Kim and 8th Bridge
    6 Inc. that made or should have made him aware that” (i) “Kim and 8th Bridge Inc.
    7 planned to disavow and deny the existence of the joint venture or rescind it without
    8 cause, upon the funding of the Ace Hotel Project.” (FAC, ¶ 106); (ii) “Kim and 8th
    9 Bridge had placed MRE Fund GP under their sole control” (FAC ¶ 107); and (iii)
   10 “Kim and 8th Bridge had transferred 8th Bridge Inc.’s interest in MRE Fund GP to 8th
   11 Bridge LLC.” (FAC, ¶ 108)
   12             “On information and belief, Chang intentionally failed to disclose to SRC
   13 what he had learned about the undisclosed intentions and actions of Kim and 8 th
   14 Bridge, Inc., with the intent to continue working for 8th Bridge, Inc. and living in
   15 Los Angeles.” (FAC, ¶ 109).
   16 V.          PLAINTIFFS’ 4TH AND 12TH CLAIMS FOR BREACH OF FIDUCIARY
   17             DUTY AGAINST CHANG FAIL AS A MATTER OF LAW
   18             Plaintiffs’ First Amended Complaint includes two nearly identical claims for
   19 breach of fiduciary duty (the 4th and 12th claims). In the “Claim for Relief”
   20 headings, both are asserted against Chang. However, neither of those claims
   21 contains any allegations against Chang or alleges the existence of any fiduciary duty
   22 Chang may have owed Plaintiffs, moreover sufficient facts to allow the Court to
   23 conclude the existence of any fiduciary duty owed by Chang is even plausible. The
   24 claims for relief exclusively describe actions and duties owed by Kim and 8BC.
   25 (FAC, ¶¶ 92-93; 174-175). For this reason alone, the claims against Chang must be
   26 dismissed.
   27             Furthermore, even if this Court were to allow Plaintiffs to incorporate the
   28 later pled allegation that Chang was “employed by SRC and thus under a fiduciary
        16337.1:9667044.2
                                                      6
                                   MOTION FOR JUDGMENT ON THE PLEADINGS
Case 2:17-cv-08958-CAS-AFM Document 75 Filed 09/05/19 Page 7 of 18 Page ID #:1242




    1 duty to SRC” (FAC ¶¶ 106-108), the claims would still fail. In Mattel, Inc. v. MGA
    2 Entertainment, Inc. (C.D. Cal. 2011) 2011 WL 8427611, the court made clear that,
    3 with respect to employees, “there is no separate tort of a breach of a duty of
    4 loyalty.” Id. at *1. The Mattel court explained “no good reason exists to extend
    5 these [fiduciary] principles to all aspects of the employment relationship. Some
    6 employees may owe an extra-contractual duty to their employer, but only because
    7 they have been entrusted with meaningful authority or property and therefore stand
    8 as fiduciaries….But even as to these employees, the scope of the common law duty
    9 is narrowly construed to the specific obligations they ‘owe as fiduciary.’” Id at *2.
   10             The Mattel court further stated that “imposing a new duty of loyalty upon all
   11 employees not only runs afoul of the Supreme Court’s general rule, but it also
   12 ignores the consistent safeguards upon employee mobility and the freedom to work
   13 in the State of California.” Id. Based on this analysis, the court found there was no
   14 cognizable legal duty upon employees to (i) “not take action inimical to the best
   15 interests of the employer”; (ii) “not compete with the employer”; and (iii) “not
   16 secretly compete with the employer.” Id.
   17             Mattel has recently been cited in this District several times for the simple
   18 proposition that “non-fiduciary employees owe no duty of loyalty to their
   19 employers.” Officia Imaging, Inc. v. Langridge (C.D. Cal. 2018) 2018 WL 6137183
   20 at * 10; Agfa Corporation v. Richard (C.D. Cal. 2018) 2018 WL 3078585 at *3, fn.
   21 4 (“To the extent Plaintiff contends that Defendant owed a duty of loyalty solely
   22 based upon his status as an employee, as the District Court has previously found, not
   23 all employees, regardless of rank or responsibility, owe a duty of loyalty to their
   24 employers, rather, a “fiduciary duty is a prerequisite to the existence of a duty of
   25 loyalty.”
   26             Notably, the court in Officia made clear “the allegation that Defendant
   27 Langridge was employed as a ‘Strategic Account Manager’ ‘whose primary duty
   28 was to generate business,’ is not enough for the Court to find that Defendant
        16337.1:9667044.2
                                                      7
                                   MOTION FOR JUDGMENT ON THE PLEADINGS
Case 2:17-cv-08958-CAS-AFM Document 75 Filed 09/05/19 Page 8 of 18 Page ID #:1243




    1 Langridge owed Plaintiff a fiduciary duty of loyalty.” Id.
    2             Here, Plaintiffs have alleged even less than what was deemed insufficient in
    3 Officia. There are no allegations that Chang was entrusted with any special duties
    4 or property that could make him rise to the level of a fiduciary. There are similarly
    5 no allegations that he took any action to actively compete with Plaintiffs or breached
    6 any so-called duty of loyalty. In fact, there are no allegations that Chang did
    7 anything except fail to disclose information that “made or should have made him
    8 aware” about actions allegedly taken by Kim and 8BC. Therefore, the allegations
    9 as pleaded fail to live up to the Twombly plausibility standard and the 4th and 12th
   10 claims must therefore be dismissed.
   11 VI.         PLAINTIFFS’ FRAUDULENT CONCEALMENT CLAIM AGAINST
   12             CHANG FAILS
   13             “There are four circumstances in which nondisclosure or concealment may
   14 constitute actionable fraud: (1) when the defendant is in a fiduciary relationship with
   15 the plaintiff; (2) when the defendant had exclusive knowledge of material facts not
   16 known to the plaintiff; (3) when the defendant actively conceals a material fact from
   17 the plaintiff; and (4) when the defendant makes partial representations but also
   18 suppresses some material facts.” LiMandri v. Judkins (1997) 52 Cal.App. 4th 326,
   19 336. With respect to the second, third and fourth circumstances, they “presuppose
   20 the existence of some other relationship between the plaintiff and defendant in
   21 which a duty to disclose can arise.” Id. at 336-337. “As a matter of common sense,
   22 such a relationship can only come into being as a result of some sort of transaction
   23 between the parties.” Id. at 337 (italics in original).
   24             Here, as set forth above, Chang owed no fiduciary duty to Plaintiffs by virtue
   25 of simply being their employee. Furthermore, there are no allegations that Chang
   26 had any sort of transactional relationship with Plaintiffs that could implicate the
   27 second, third or fourth LiMandri circumstances. Consequently, this claim fails as a
   28 matter of law as well.
        16337.1:9667044.2
                                                     8
                                  MOTION FOR JUDGMENT ON THE PLEADINGS
Case 2:17-cv-08958-CAS-AFM Document 75 Filed 09/05/19 Page 9 of 18 Page ID #:1244




    1 VII. PLAINTIFFS’ UNFAIR BUSINESS PRACTICES CLAIM AGAINST
    2             CHANG FAILS
    3             Plaintiffs’ fourteenth claim for relief for violation of Cal. Bus. & Prof. Code
    4 Section 17200 alleges two allegedly “unlawful, fraudulent and unfair business acts”:
    5 (i) “misappropriating Plaintiffs’ confidential and trade secret information” and (ii)
    6 “wrongfully depriving Plaintiffs of their rightful ownership in the joint venture.”
    7             Plaintiffs have already agreed to dismiss their trade secret related claims.
    8 (Selmont Dec., ¶ 3). Therefore, the only conduct giving rise to this claim is the
    9 alleged deprivation of Plaintiffs’ ownership interest in the Ace Hotel Project. The
   10 allegations in the First Amended Complaint make clear that it was Kim and 8BC
   11 who allegedly deprived Plaintiffs of their ownership interest, not Chang. The only
   12 allegations against Chang were that he committed fraudulent concealment for failing
   13 to volunteer this information of which “he was aware or should have been aware.”4
   14 Since, as discussed above, the fraudulent concealment claim against Chang has no
   15 merit, this claim too is similarly meritless.
   16 VIII. CONCLUSION
   17             It is clear from the First Amended Complaint that the allegations against
   18 Chang were trumped up to exert pressure on him to flip sides and be a star witness
   19 for Choi. This is evident from the fact that Plaintiffs name Chang as a defendant in
   20 the two breach of fiduciary duty claims without even mentioning him once in either
   21 of those claims for relief. They also fail to address him in the 17200 claim, except
   22 at best to make passing reference to the trade secret claims they have since agreed to
   23 dismiss. The simple truth is that the claims against Chang lack all legal merit and
   24 are not sufficiently plausible to support a lawsuit against him. Chang respectfully
   25
                  4
   26         This Court should note the weakness in these allegations. Plaintiffs are not
      even alleging that Chang knew what Kim and 8BC were allegedly up to, only that
   27 he should have known. This hardly amounts to plausible allegations for an unfair
   28 business practices claim.
        16337.1:9667044.2
                                                      9
                                   MOTION FOR JUDGMENT ON THE PLEADINGS
Case 2:17-cv-08958-CAS-AFM Document 75 Filed 09/05/19 Page 10 of 18 Page ID #:1245




     1 requests that this Court dismiss all claims against Chang and enter judgment on his
     2 behalf with respect to the First Amended Complaint.
     3             Respectfully submitted.
     4
     5 DATED: September 5, 2019                ERVIN COHEN & JESSUP LLP
     6                                            Russell M. Selmont

     7
                                               By:         /s/ Russell M. Selmont
     8
                                                     Russell M. Selmont
     9                                               Attorneys for Defendants and Counter-
    10                                               Claimants

    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
         16337.1:9667044.2
                                                     10
                                   MOTION FOR JUDGMENT ON THE PLEADINGS
Case 2:17-cv-08958-CAS-AFM Document 75 Filed 09/05/19 Page 11 of 18 Page ID #:1246




     1                            DECLARATION OF RUSSELL SELMONT
     2             I, Russell Selmont, hereby declare as follows:
     3             1.        I am an attorney duly licensed to practice law before the courts of the
     4 State of California. I am a partner at Ervin Cohen & Jessup, LLP, attorneys of
     5 record for Defendants and Counterclaimants in this action. I haver personal
     6 knowledge of the facts set forth herein and if called as a witness, I would and could
     7 testify competently thereto.
     8             2.        On August 26, 2019, I emailed Plaintiffs’ counsel, Gregg Rapoport,
     9 asking him if we could meet and confer with respect to the instant motion at our
    10 already scheduled call for September 3, 2019. In a subsequent email that same day,
    11 I told him we intended to move for judgment on the pleadings with respect to all
    12 defendants on the two trade secret related claims as well as for the remaining claims
    13 against Patrick Chang.
    14             3.        On September 3, 2019, Mr. Rapoport and I conducted a telephonic
    15 meet and confer. On that call, he stated that he was willing to stipulate to dismiss
    16 the trade secret claims but that he disagreed with my opinion that the claims against
    17 Chang were not adequately pleaded. We agreed to a briefing schedule on that call
    18 whereby he would be served with the moving papers by September 5, 2019 and the
    19 motion would be heard October 7, 2019. Later that day, Mr. Rapoport emailed me a
    20 draft stipulation to dismiss the trade secret claims. A true and correct copy of that
    21 email and draft stipulation, which I told Mr. Rapoport we accepted and he could file
    22 on our behalf, is attached hereto as Exhibit “A”.
    23             I declare under penalty of perjury that the foregoing is true and correct.
    24             Executed on this 5th day of September, 2019 at Beverly Hills, California.
    25
    26                                                 /s/ Russell M. Selmont
                                                       Russell M. Selmont
    27
    28
         16337.1:9667044.2
                                                          11
                                       MOTION FOR JUDGMENT ON THE PLEADINGS
Case 2:17-cv-08958-CAS-AFM Document 75 Filed 09/05/19 Page 12 of 18 Page ID #:1247

                                 EXHIBIT A




                                 EXHIBIT A
    Case 2:17-cv-08958-CAS-AFM Document 75 Filed 09/05/19 Page 13 of 18 Page ID #:1248




Attachments:                Stip to dismiss trade secret claims.doc; Order on Stip to dismiss trade secret claims.doc




From: Rapoport, Gregg <grapoport@sgrlaw.com>
Sent: Tuesday, September 3, 2019 4:02 PM
To: Rusty Selmont <rselmont@ecjlaw.com>
Subject: Choi v. 8th Bridge ‐ Stipulation to Dismiss 8th and 9th Claims

Rusty – Please review the attached proposed stip and order at your convenience. Thanks.

Gregg

Gregg A. Rapoport
Of Counsel


 p | 213-358-7220
 f | 213-358-7320
 e | grapoport@sgrlaw.com
 444 South Flower Street | Suite 1700 | Los Angeles, CA 90071
 www.sgrlaw.com | My Bio | vCard




Confidentiality Notice
This message is being sent by or on behalf of a lawyer. It is intended exclusively for the individual or entity to which it is addressed. This communication may
contain information that is proprietary, privileged or confidential or otherwise legally exempt from disclosure. If you are not the named addressee, you are not
authorized to read, print, retain, copy or disseminate this message or any part of it. If you have received this message in error, please notify the sender
immediately by e-mail and delete all copies of the message.




                                                                                  1
Case 2:17-cv-08958-CAS-AFM Document 75 Filed 09/05/19 Page 14 of 18 Page ID #:1249



     1   Gregg A. Rapoport (SBN 136941)
         SMITH, GAMBRELL & RUSSELL, LLP
     2   444 South Flower Street, Suite 1700
         Los Angeles, CA 90071
     3   Tel: (213) 358-7220
         Fax: (213) 213-478-0955
     4   grapoport@sgrlaw.com
     5   Attorney for Plaintiffs and Counterdefendants
     6   MOSES CHOI and SOUTHEAST REGIONAL CENTER,
         LLC and Counterdefendants SRC AJIN FUND I, LLC, SRC
     7   AJIN FUND II, LLC, SRC AJIN FUND III, LLC, SRC AJIN-
         WOOSHIN FUND IV, LLC and SRC AJIN-WOOSHIN
     8   FUND V, LLC
     9
                              UNITED STATES DISTRICT COURT
    10
              CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
    11
    12
         MOSES CHOI, an individual; and                     Case No. 2:17-cv-8958-CAS(AFMx)
    13   SOUTHEAST REGIONAL CENTER,                         Hon. Christina A. Snyder
         LLC, a Georgia limited liability
    14   company,                                           STIPULATION TO DISMISS
                                                            PLAINTIFFS’ EIGHTH CLAIM
    15                Plaintiffs,                           FOR RELIEF FOR VIOLATION
                                                            OF THE DEFEND TRADE
    16         v.                                           SECRETS ACT AND NINTH
                                                            CLAIM FOR RELIEF FOR
    17   8TH BRIDGE CAPITAL, INC., a                        VIOLATION OF THE
         California corporation; YOUNG HUN                  CALIFORNIA UNIFORM TRADE
    18   KIM, an individual; 8TH BRIDGE                     SECRETS ACT
         CAPITAL, LLC, a California limited
    19   liability company; MANHATTAN REAL                  [Proposed Order attached]
         ESTATE FUND GP, LLC, a Delaware
    20   limited liability company;
         MANHATTAN REAL ESTATE FUND,
    21   LP, a Delaware limited partnership;
         MANHATTAN REAL ESTATE FUND
    22   II, LP, a Delaware limited partnership;
         MANHATTAN REAL ESTATE
    23   EQUITY FUND, LP, a Delaware limited
         partnership; and PATRICK JONGWON
    24   CHANG, an individual.
    25                Defendants.
    26
         AND RELATED COUNTER-CLAIMS
    27
    28

                                                      -1-
                    STIPULATION TO DISMISS PLAINTIFFS’ EIGHTH AND NINTH CLAIMS FOR RELIEF
Case 2:17-cv-08958-CAS-AFM Document 75 Filed 09/05/19 Page 15 of 18 Page ID #:1250


     1
               The parties to this action, Plaintiffs MOSES CHOI and SOUTHEAST
     2
         REGIONAL CENTER, LLC (together, “Plaintiffs”), Defendants 8TH BRIDGE
     3
         CAPITAL, INC.; YOUNG HUN KIM; 8TH BRIDGE CAPITAL, LLC;
     4
         MANHATTAN REAL ESTATE FUND GP, LLC; MANHATTAN REAL
     5
         ESTATE FUND, LP; MANHATTAN REAL ESTATE FUND II, LP;
     6
         MANHATTAN REAL ESTATE EQUITY FUND, LP; and PATRICK
     7
         JONGWON CHANG (collectively, “Defendants”), Counterclaimants 8TH
     8
         BRIDGE CAPITAL, INC.; YOUNG HUN KIM; 8TH BRIDGE CAPITAL, LLC
     9
         and PATRICK JONGWON CHANG (collectively, “Counterclaimants”), and
    10
         Counterdefendants MOSES CHOI, SOUTHEAST REGIONAL CENTER, LLC,
    11
         SRC AJIN FUND I, LLC, SRC AJIN FUND II, LLC, SRC AJIN FUND III, LLC,
    12
         SRC AJIN-WOOSHIN FUND IV, LLC and SRC AJIN-WOOSHIN FUND V,
    13
         LLC (together, “Counterdefendants”), by and through their respective attorneys,
    14
         jointly submit this Stipulation:
    15
               WHEREAS, Plaintiffs filed the Complaint in this action on December 13,
    16
         2017, and filed a First Amended Complaint on December 22, 2017;
    17
               WHEREAS, on March 30, 2018, Defendants filed their Amended Answers
    18
         to the First Amended complaint; and
    19
               WHEREAS, the parties are agreeable to having the Eighth and Ninth Claims
    20
         for Relief within the First Amended Complaint, for Violation of the Defend Trade
    21
         Secrets Act and Violation of the California Uniform Trade Secrets Act,
    22
         respectively, dismissed without prejudice and with no admission as to the merits of
    23
         these claims.
    24
               NOW, THEREFORE, IN CONSIDERATION OF THE FOREGOING
    25
         RECITALS, IT IS HEREBY STIPULATED, subject to the Court’s approval, as
    26
         follows:
    27
    28

                                                      -2-
                    STIPULATION TO DISMISS PLAINTIFFS’ EIGHTH AND NINTH CLAIMS FOR RELIEF
Case 2:17-cv-08958-CAS-AFM Document 75 Filed 09/05/19 Page 16 of 18 Page ID #:1251


     1
               The Eighth and Ninth Claims for Relief, for Violation of the Defend Trade
     2
         Secrets Act and Violation of the California Uniform Trade Secrets Act,
     3
         respectively, shall be dismissed without prejudice.
     4
               With respect to these dismissed claims, the parties each are to bear their own
     5
         costs and attorney’s fees.
     6
         SO STIPULATED.
     7
     8   DATED: September 3, 2019              LAW OFFICES OF GREGG A. RAPOPORT
     9
                                               By:         /s/ Gregg A. Rapoport
    10                                               Gregg A. Rapoport
    11                                               Attorneys for Plaintiffs and
                                                     Counterdefendants
    12
    13   DATED: September 3, 2019              ERVIN COHEN & JESSUP LLP
    14
                                               By:         /s/ Russell M. Selmont
    15                                               Russell M. Selmont
    16                                               Attorneys for Defendants and
                                                     Counterclaimants
    17
    18
    19                                 FILER’S ATTESTATION

    20         I, Gregg A. Rapoport, pursuant to L.R. 5-4.3.4(a)(2)((i) attest that

    21   concurrence in the filing of this Stipulation has been obtained from each of the

    22   other signatories listed above.

    23   Dated: September 3, 2019
                                           /s/ Gregg A. Rapoport            _
    24                                     Gregg A. Rapoport
    25
    26
    27
    28

                                                      -3-
                    STIPULATION TO DISMISS PLAINTIFFS’ EIGHTH AND NINTH CLAIMS FOR RELIEF
Case 2:17-cv-08958-CAS-AFM Document 75 Filed 09/05/19 Page 17 of 18 Page ID #:1252


     1                              CERTIFICATE OF SERVICE
     2
               I, Gregg A. Rapoport, am over the age of 18 years and am not a party to this
     3
         action. I am an attorney licensed to practice before the bar of this Court. Upon my
     4
         oath, I hereby state that on the date set forth below, I caused the foregoing
     5
         document to be filed electronically, and notice hereof will automatically be sent to
     6
         all counsel of record that participate in electronic filing, by operation of the Court’s
     7
         electronic filing system. Parties may access this filing through the Court’s system.
     8
         In addition, if any attorneys are not participating in electronic filing, they are
     9
         identified below and have been mailed, via first-class postage, notice hereof on the
    10
         date this document is being electronically filed.
    11
               I declare under penalty of perjury that the foregoing is true and correct.
    12
         Executed on September 3, 2019, at Los Angeles, California.
    13
    14                                             s/ Gregg A. Rapoport                       _
                                                   Gregg A. Rapoport
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28

                                                       -4-
                     STIPULATION TO DISMISS PLAINTIFFS’ EIGHTH AND NINTH CLAIMS FOR RELIEF
Case 2:17-cv-08958-CAS-AFM Document 75 Filed 09/05/19 Page 18 of 18 Page ID #:1253




     1                               CERTIFICATE OF SERVICE
     2                         CENTRAL DISTRICT OF CALIFORNIA
     3                       Moses Choi, et al. v. 8th Bridge Capital, Inc, et al.
     4                              Case No.: 2:17-cv-8958-CAS-AFM
     5        The undersigned certifies that on September 5, 2019, the following
       documents and all related attachments (“Documents”) were filed with the Court
     6 using the CM/ECF system.
     7             NOTICE OF MOTION AND MOTION BY DEFENDANT &
                   COUNTERCLAIMANT PATRICK CHANG FOR JUDGMENT ON
     8             THE PLEADINGS
     9       Pursuant to L.R. 5-3.2, all parties to the above case and/or each attorneys of
       record herein who are registered users are being served with a copy of these
    10 Documents via the Court’s CM/ECF system. Any other parties and/or attorneys of
       record who are not registered users from the following list are being served by first
    11 class mail.
    12                                          By:         /s/ Russell M. Selmont
                                                      Russell M. Selmont
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
         16337.1:9667044.2
                                                      12
                                   MOTION FOR JUDGMENT ON THE PLEADINGS
